                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

LISA BENSON COOPER,                               )
                                                  )
                              Plaintiff,          )
       v.                                         )          No. 17-0041-CV-W-BP
                                                  )
SCRIPPS MEDIA, INC., d/b/a KSHB-TV 41,            )
                                                  )
                              Defendant.          )

 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
             STRIKE DEFENDANT’S EXPERT DISCLOSURES

       On October 30, 2018, Defendant served Plaintiff with Expert Witness Disclosures

disclosing three expert witnesses: Professor Jon Krosnick, Dr. Beth Knoble, and Patrick

McInerney. Plaintiff filed a Motion to Strike, arguing that (1) the designations are untimely and

(2) in the case of Knoble and McInerney, the opinions are inadmissible. Defendant argues that the

designations are timely and the experts’ testimony is admissible. For the reasons set forth below,

the Motion to Strike, (Doc. 238), is GRANTED IN PART and DENIED IN PART.

                                       I. BACKGROUND

       Plaintiff initiated this suit in state court, asserting claims of (1) discriminatory treatment

based on race and (2) retaliation for engaging in protected conduct. Defendant removed the case

to federal court in January 2017. On March 14, 2017, the Court issued a Scheduling and Trial

Order that required Plaintiff to designate her experts by September 1, 2017 and Defendant to

designate its experts by October 2, 2017. (Doc. 14, ¶ 7.) These deadlines were extended twice;

the last extension set new deadlines of September 29, 2017 and October 30, 2017, respectively.

(Doc. 33.) Discovery closed in December 2017, and after some motions to continue were granted

the trial was set to commence in August 2018.




         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 1 of 11
        In May and June 2018, Defendant suspended Plaintiff and then decided not to renew her

contract. Defendant’s actions were allegedly motivated, at least in part, by (1) a post Plaintiff

made on Facebook, and (2) the revelation during discovery that Plaintiff and her husband had not

filed income tax returns. Discussions ensued as to whether Defendant’s actions in May and June

could be introduced as evidence in this case, and the parties generally agreed that the proper course

was for Plaintiff to assert an additional claim for retaliation (either in a separate suit or in a Second

Amended Complaint in this suit) so that it could be included in this lawsuit. Beyond this general

agreement, the parties did not agree on many other details.

        On July 20, 2018, the Court issued an Order that, inter alia, (1) directed Plaintiff to file a

Second Amended Complaint, (2) reopened discovery, and (3) indicated (for reasons that are not

relevant to this discussion) that given the facts already in the Record and the Court’s prior rulings,

additional summary judgment motions would not be entertained. (Doc. 178, ¶¶ 1, 3.) The Order

also established other deadlines for the case, including a new trial setting. (Doc. 178, ¶ 3-4.) The

Order did not reopen the time for designating expert witnesses.

        On August 10, Defendant filed a motion asking the Court to reconsider and modify the July

20 Order. The motion identified numerous changes and rulings sought by Defendant; none of the

requests related to designation of expert witnesses. (Doc. 192.) Similarly, the Suggestion in

Support of the motion did not request changes related to the designation of expert witnesses. (Doc.

193.)

        The Court participated in telephone conferences with the parties on September 14, 2018

and on October 30, 2018. (Docs. 207, 208, 232, 234.) Defendant did not raise the topic of expert

witnesses during either conference.




                                                   2

         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 2 of 11
       On October 31 – the day after the second of these telephone conferences – Defendant filed

Certificates of Service confirming that on October 30 it served Plaintiff with Expert Witness

Disclosures for Professor Krosnick, Dr. Knoble, and McInerney. (Docs. 235-37.) These filings

prompted Plaintiff’s Motion to Strike.

                                         II. DISCUSSION

                                          A. Timeliness

       Plaintiff argues that the designations are untimely because (1) the Court set a deadline for

designating experts, (2) the deadline passed, and (3) the deadline was never revived. Defendant

argues that the Court’s silence on the issue meant that it was entitled to assume that Rule

26(a)(2)(D)(i) applied and that it could designate an expert if it did so at least ninety days before

trial. The Court rejects Defendant’s rationale.

       First, and most importantly, the Court was not silent on the issue, so Rule 26(a)(2)(D)(i)

does not apply. The Rule states that “[a]bsent . . . a court order,” an expert disclosure must be

made at least ninety days before trial. As discussed above, there was a court order: the Court set

a deadline for disclosing expert witnesses, and extended it twice. Therefore, Rule 26(a)(2)(D)(i)

does not apply. The fact that the deadline expired does not mean that the Court did not issue an

Order, and the fact that the Court later issued another Order related to scheduling does not change

this simple analysis. Courts issue many orders related to scheduling; there is no need for the Court

to repeatedly restate the deadline for disclosing experts in each of them, or to repeatedly remind

the parties (as Defendant’s logic would suggest) that expired deadlines are still expired.

       Defendant decries the unfairness of not being allowed to designate experts, but this

argument misses the point. Defendant never asked the Court to revive the expired deadline for

designating experts, so the Court did not consider doing so. This failing is particularly telling



                                                  3

         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 3 of 11
given that Defendant filed a motion seeking modifications and clarifications of the July 20 Order,

and yet in that motion it did not request an opportunity to designate expert witnesses. Moreover,

the Court’s practice of setting deadlines should have been sufficient to alert counsel that if

Defendant wanted to designate more experts, the matter should have been raised and clarified, not

assumed. This is not an instance in which asking for forgiveness is better than asking for

permission – particularly when Defendant bypassed multiple opportunities to raise the issue. In

fact, the timing of the disclosure – the day after a telephone conference addressing discovery issues

– suggests that Defendant was engaged in sandbagging.

       These observations aside, the Court is not inclined to bar expert testimony solely because

it is untimely. Instead, the Court will consider this fact along with the nature of the testimony to

be offered by the three experts, the importance of that testimony to the issues in the case, and the

admissibility of the testimony.

                   B. Individualized Consideration of Defendant’s Experts

                                    1. Professor Jon Krosnick

       Professor Krosnick is a Professor of Humanities, Social Sciences, Communication and

Political Science. (Doc. 239-1, ¶ 1.) He proposes to offer opinions in response to those offered

by one of Plaintiff’s experts, Dr. Monica Biernat. (E.g, Doc. 239-1, ¶ 2.) The Court will strike

Defendant’s designation of Professor Krosnick for two reasons.

       First, the designation is not timely even under Defendant’s reasoning. As discussed above,

Defendant relies on Rule 26(a)(2)(D)(i) to argue that its October 2018 designations are timely

because they were made more than ninety days before trial. However, Professor Krosnick’s report

is different from the other two in that it is intended to contradict or rebut another expert’s report,

and for that reason Rule 26(a)(2)(D)(i) does not apply. The relevant rule (assuming the Court had



                                                  4

         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 4 of 11
not set any deadlines) would be Rule 26(a)(2)(D)(ii), which states that “if the [expert] evidence is

intended solely to contradict or rebut evidence on the same subject matter identified by another

party” the designation must be made “within 30 days after the other party’s disclosure.” Plaintiff

designated Dr. Biernat’s testimony more than a year before Defendant designated Professor

Krosnick’s.

        Second, Professor Krosnick’s testimony is not justified by the scope of proceedings

permitted by the Court’s July 20 Order. Discovery was reopened because of Plaintiff’s suspension

and the non-renewal of her contract, which prompted a new, distinct retaliation claim. In reopening

discovery, the Court stated that discovery would be “limited to the events leading to Plaintiff’s

suspension and non-renewal in 2018.” (Doc. 178, ¶ 3.) However, Dr. Biernat’s opinion relates

only to Plaintiff’s discrimination claims and has no bearing on any retaliation claims. Dr. Biernat

is prepared to testify about the role implicit bias plays in a person’s subconscious, thereby causing

a person to make decisions based on a person’s race even if they do not realize they are doing so.

This testimony will not have supported the retaliation claim added by the Second Amended

Complaint, and discovery on matters unrelated to the new retaliation claim was not contemplated

by the July 20 Order.

        For these reasons, the Court grants the Motion to Strike to the extent that it relates to

Professor Krosnick.

                                          2. Dr. Beth Knobel

        Dr. Knobel is an Associate Professor of Communication and Media Studies. (Doc. 239-2,

p. 8.)1 In her report she states that she was asked to address industry standards regarding (1)

journalists’ use of social media, (2) “ethical and professional conduct by journalists, particularly


1
 All page numbers are those generated by the Court’s CM/ECF system and may not correspond to the document’s
actual page number.

                                                    5

          Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 5 of 11
with regard to relations with their managers,” and (3) the “implications of reporters not filing

income tax returns in a timely manner or not paying income taxes in a timely manner.” (Doc. 239-

2, p. 6.) In the context of this case, Dr. Knobel’s testimony is highly relevant. Plaintiff was

allegedly suspended and ultimately not retained because of a Facebook post and her failure to file

timely tax returns. Plaintiff intends to argue to the jury that these transgressions (if they were

indeed transgressions) were so minor that they are merely a pretext to hide Defendant’s retaliatory

motive. Therefore, testimony about industry standards and norms is relevant to the issue because

it will help the jury understand the gravity of Plaintiff’s alleged misconduct.

       The Court specifically rejects Plaintiff’s argument that Dr. Knobel’s testimony about

industry standards can only be relevant in a negligence case, (Doc. 239, pp. 6-7); her testimony is

relevant in this case because it helps rebut Plaintiff’s intimation that Defendant’s justifications are

trivial in nature. The Court also does not agree with Plaintiff that her testimony is within the

knowledge of ordinary jurors; the jurors may be able to evaluate Defendant’s policies, but the

jurors would not necessarily understand the justification for these policies or the gravity of any

violations.

       However, the details of Dr. Knobel’s opinions go beyond these subjects, and to that extent

her testimony is inadmissible because it is unhelpful to the jury. By taking this opportunity to limit

Dr. Knobel’s testimony, the Court alleviates the prejudice from Defendant’s tardy disclosure while

still permitting the parties a fair opportunity to present their theories to the jury. Accordingly, the

Court has examined the Dr. Knobel’s opinions from Part IV of her report, (Doc. 239-2, pp. 8-51),

and concludes that she may not testify on the following matters:

   1. The training that Plaintiff received (as discussed in Part IV(C)) – because this is a factual

       matter and not the subject of an expert opinion offered by Dr. Knobel, and the jury is fully



                                                  6

         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 6 of 11
   capable of determining what training Plaintiff received without the aid of expert testimony.

   Expert testimony must be helpful to the jury, Fed. R. Evid. 702(a), and “courts must guard

   against invading the province of the jury on a question which the jury was entirely capable

   of answering without the benefit of expert opinion.” American Auto Ins. Co. v. Omega

   Flex, Inc., 783 F.3d 720, 725 (8th Cir. 2015) (quotation omitted); see also Lee v. Anderson,

   616 F.3d 803, 808-09 (8th Cir. 2010).

2. Dr. Knobel’s opinion that Plaintiff violated Defendant’s Social Media Policy and Code of

   Conduct (as discussed in Parts IV(D), IV(E) and IV(H)) – because Dr. Knobel’s opinion is

   really her factual determination about what Defendant did and her subjective assessment

   on such subjects as (1) the meaning of Plaintiff’s posts and actions and (2) Plaintiff’s intent.

   Dr. Knobel does not have any special expertise on these issues, and the jury can assess

   these issues for itself.

3. Dr. Knobel’s opinion that Plaintiff’s post on Facebook “could be seen as threatening” and

   could be “interpreted as a veiled threat” (as discussed in Part IV(I)) – for reasons similar

   to those expressed in the preceding paragraph.

4. Dr. Knobel’s opinion that Plaintiff was “disingenuous in her dealings with” Defendant and

   thereby violated Defendant’s Code of Conduct and industry standards and

   “demonstrate[ed] a lack of integrity” (as discussed in Part IV(J)) – because (1) Dr. Knobel’s

   opinion is really a factual determination about what Defendant did, (2) Dr. Knobel does

   not have any special expertise permitting her to evaluate whether Plaintiff was

   “disingenuous,” and (3) the matter is one that the jury can determine for itself.

5. Dr. Knobel’s opinion that “the timing of the decision not to renew her contracts does

   suggest to me that Ms. Benson is not the victim of retaliatory policies” (as discussed in Part



                                              7

     Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 7 of 11
       IV(M)) – because Dr. Knobel’s expertise does not extend to determining whether

       somebody is subject to retaliation.

In short, as a general matter the Motion to Strike is denied with respect to Dr. Knobel’s testimony

about standards in the industry and the importance of and purposes for Defendant’s policies. The

Court cautions, however, that this does not constitute a ruling that all of the remaining portions of

Dr. Knobel’s testimony are admissible; Plaintiff is not foreclosed from making additional

arguments about the admissibility of specific aspects of Dr. Knobel’s testimony.

       Finally, to further ameliorate the prejudice from Defendant’s untimely disclosure, the Court

will permit Plaintiff to depose Dr. Knobel if she wishes to do so, even if the deposition must occur

after the close of discovery. Plaintiff is also permitted to designate an expert of her own, even if

the deadline for designating experts has passed. Defendant will be permitted to depose any expert

designated by Plaintiff, but only if Plaintiff deposes Dr. Knobel.

                                       3. Patrick McInerney

       McInerney is a former prosecutor, having worked previously in the Jackson County

(Missouri) Prosecutor’s Office and as an Assistant United States Attorney in the Western District

of Missouri. (Doc. 293-3, p. 1.) He was retained to review materials presented by Defendant and

opine whether Plaintiff’s “conduct was consistent with conduct that could have been prosecuted

under applicable laws of the United States and whether that conduct would be considered a

criminal offense . . . within the meaning of [Plaintiff’s] employment contract.” (Doc. 239-3, p. 5.)

In particular, McInerney considered whether Plaintiff’s conduct appeared to violate 26 U.S.C. §

7203, which makes it a crime to willfully fail to, inter alia, pay taxes or file tax returns. McInerney

concludes that:




                                                  8

         Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 8 of 11
   1. Plaintiff’s “returns were not timely filed for the tax years 2012, 2014, 2015, 2016 and

       2017.” (Doc. 239-3, p. 7.)

   2. Plaintiff “did not timely pay her 2015 income taxes.” (Doc. 239-3, p. 7.)

   3. “There also does not appear to be any evidence or testimony supporting” a defense of good

       faith. (Doc. 239-3, p. 7.)

   4. “The evidence further supports the contention that [Plaintiff] voluntarily and intentionally

       failed to file the required tax return[s] . . . . Such a ‘willful’ failure satisfies the third

       element of” § 7203. (Doc. 239-3, p. 7.)

   5. “It is my opinion that [Plaintiff] violated 26 U.S.C. § 7203 by failing to timely file required

       income tax returns for the years 2012, 2014, 2015, 2016 and 2017.” (Doc. 239-3, p. 7.)

   6. Plaintiff’s employment contract reserves Defendant’s right to terminate Plaintiff’s

       employment if Plaintiff engages in “conduct, action, [or] inaction” that “would amount to

       a violation of law” and Plaintiff’s failure to file tax returns “would be considered a

       ‘violation of law’ under the terms of her Employment Contract.” (Doc. 239-3, p. 7.)

      The Court grants Plaintiff’s request to strike Defendant’s designation of McInerney as an

expert witness. His first two opinions are not really opinions; they state factual matters, and

McInerney’s testimony will not assist the jury. The jury is fully capable of determining if and

when Plaintiff filed tax returns and paid taxes. McInerney’s third opinion is similar, in that he

represents that he has reviewed the evidence provided to him and from that concludes that certain

facts cannot be proven. This is also a matter the jury can determine for itself. McInerney’s fourth

opinion – that Plaintiff acted willfully – is improper. Expert witnesses generally cannot offer

opinions about another person’s mental state or intent; additionally, McInerney does not claim to

have any expertise that would permit him to do so.



                                                 9

        Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 9 of 11
           McInerney’s fifth opinion is also disallowed. First, the probative value of that opinion –

    that Plaintiff violated § 7203 – is substantially outweighed by the risk of unfair prejudice and the

    risk of undue delay. Fed. R. Evid. 403. Plaintiff’s actual guilt or innocence of a crime is not

    particularly important to the issues in the case. While the parties are entitled to introduce evidence

    about what Plaintiff did or did not do with respect to her taxes, allowing a former Assistant United

    States Attorney to go further and offer his expert opinion that Plaintiff violated the law and

    therefore is guilty of a crime is unduly prejudicial when compared to the probative value of that

    opinion. In the context of this case, it is sufficient for the jury to know that Plaintiff did not file

    her tax returns – and it is quite likely that the jurors are already familiar with the fact that

    individuals are required to file income taxes annually.2 Second, allowing McInerney to opine that

    Plaintiff actually violated § 7203 will certainly invite a trial (not merely a mini-trial) on a

    completely different matter. Given the limited importance of Plaintiff’s actual guilt or innocence,

    this will not only result in “undue delay” and “wasting time” within the meaning of Rule 403, but

    it is also inappropriate to require Plaintiff to prepare for what is essentially a second trial –

    particularly given Defendant’s late notice to Plaintiff. For these reasons, the Court is exercising

    its discretion to preclude McInerney’s opinion that Plaintiff violated § 7203.

           The Court also disallows McInerney’s final opinion that Plaintiff’s conduct constituted a

“violation of law” within the meaning of the parties’ contract.                        This opinion is based on

McInerney’s opinion that Plaintiff violated § 7203, and the Court’s discussion of that opinion

applies in this context as well. Additionally, McInerney’s opinion about the meaning of the

parties’ contract is not helpful to the jury, and he does not profess any expertise with respect to

interpreting it.


2
 The Court will entertain a request to instruct the jury that the law requires people to file tax returns. The Court does
not guarantee that a proper instruction can be crafted, but the Court is willing to consider such a request.

                                                          10

            Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 10 of 11
                                     III. CONCLUSION

       For the reasons stated above, the Motion to Strike is GRANTED IN PART and DENIED

IN PART. The motion is GRANTED to the extent that it seeks to strike expert testimony from

Professor Jon Krosnick and Patrick McInerney. It is also GRANTED with respect to portions of

Dr. Beth Knoble’s testimony, as outlined in Part II(B)(2) of this Order. The motion is DENIED

with respect to the remaining portions of Dr. Knoble’s testimony.

IT IS SO ORDERED.



                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, JUDGE
DATE: December 11, 2018                             UNITED STATES DISTRICT COURT




                                               11

        Case 4:17-cv-00041-BP Document 280 Filed 12/11/18 Page 11 of 11
